Case: 6:12-cr-00068-DCR-HAI Doc #: 106 Filed: 03/23/21 Page: 1 of 5 - Page ID#: 527




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

   UNITED STATES OF AMERICA,                        )
                                                    )
          Plaintiff,                                )   Criminal Action No. 6:12-068-DCR
                                                    )
   V.                                               )
                                                    )
   KAREN WALKER,                                    )     MEMORANDUM OPINION
                                                    )         AND ORDER
          Defendant.                                )

                                     *** *** *** ***

        Defendant Karen Walker has filed a second pro se motion for compassionate release

 pursuant to 18 U.S.C. § 3582(c)(1)(A). [Record No. 105] She now argues that section 403 of

 the First Step Act of 2018 and her post-sentencing conduct constitute extraordinary and

 compelling reasons for release. Because they do not, and because the factors under 18 U.S.C.

 § 3553(a) do not weigh in favor of granting a sentence reduction, the defendant’s motion will

 be denied.

                                               I.

        Walker pleaded guilty to conspiring to distribute oxycodone and possessing a firearm

 in furtherance of a drug trafficking crime. In October 2014, she was sentenced to a total term

 of imprisonment of 160 months, followed by three years of supervised release. [Record No.

 59] Walker filed a motion for compassionate release based on medical issues in July 2020,

 which was denied. [Record No. 99] She then appealed the denial of her motion, but the United

 States Court of Appeals for the Sixth Circuit denied the appeal as untimely. [Record No. 104]



                                             -1-
Case: 6:12-cr-00068-DCR-HAI Doc #: 106 Filed: 03/23/21 Page: 2 of 5 - Page ID#: 528




        In her current motion, Walker asserts reasons for release that were not raised in her

 initial motion. Specifically, she relies on section 403 of the First Step Act, which eliminated

 “stacking” of escalating mandatory-minimum sentences for multiple § 924(c) offenses arising

 from the same incident. See United States v. Henry, 983 F.3d 214, 219 (6th Cir. 2020); First

 Step Act, § 403, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018). Walker acknowledges

 that section 403 is not retroactive to defendants who were sentenced prior to enactment of the

 First Step Act, but she contends that this change in the law constitutes a compelling and

 extraordinary reason to reduce her sentence.

                                                II.

        The court considers three criteria when evaluating motions for compassionate release.

 See 18 U.S.C. § 3582(c)(1)(A). These include: extraordinary and compelling reasons for

 release; the factors outlined in 18 U.S.C. § 3553(a); and any applicable policy statements found

 in the United States Sentencing Guidelines.1 See United States v. Jones, 980 F.3d 1098, 1107-

 08 (6th Cir. 2020). There is no applicable guidelines policy statement when a prisoner files a

 motion for compassionate relief on her own behalf. United States v. Elias, 984 F.3d 516, 519

 (6th Cir. 2021). Accordingly, when dealing with motions filed by prisoners, the Court skips

 this criterion. Id. Additionally, “district courts may deny compassionate-release motions when

 any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address

 the others.” Id.




 1
       Defendants also are required to exhaust administrative remedies. 18 U.S.C. §
 3582(c)(1)(A). It appears the defendant has done so here, as she has provided a response from
 the Warden indicating that she requested compassionate release on February 15, 2021.
 [Record No. 105-1, p. 2]
                                                -2-
Case: 6:12-cr-00068-DCR-HAI Doc #: 106 Filed: 03/23/21 Page: 3 of 5 - Page ID#: 529




        “Section 3582(c)(1)(A) does not define ‘extraordinary and compelling reasons.’”

 United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). Instead, when an imprisoned

 person files a motion for compassionate release, the district court has “full discretion . . . to

 determine whether an extraordinary and compelling reason justifies compassionate release.”

 Jones, 908 F.3d at 1109.

                                               III.

        The defendant has not identified any authority indicating that a change in the law may

 qualify as an extraordinary and compelling circumstance for purposes of compassionate

 release. But see United States v. Saleh, 2020 WL 3839626, at *4 (S.D.N.Y. July 8, 2020)

 (“‘This Court need not decide when—if ever—an intervening change in the law might qualify

 as an ‘extraordinary and compelling’ reason’ under the compassionate release statute.”).

 However, the Court need not confront that issue here, because section 403 of the First Step

 Act would not afford defendant any relief. Walker was convicted of only one count under §

 924(c)—therefore, no “stacking” was involved in determining her sentence and section 403 is

 not implicated.

        Walker reports that she has completed the Bureau of Prisons’ Residential Drug Abuse

 Program and has a plan for community reentry. She also provides documentation indicating

 that she has completed many educational courses while in custody. The Court commends these

 efforts. While the Court may consider post-sentencing conduct in determining whether

 compassionate release is appropriate, release may not be granted based on post-sentencing

 rehabilitative efforts alone. See Ruffin, 978 F.3d at 1009.

        And here, the § 3553(a) factors do not warrant a sentence reduction. Walker’s crime

 was extremely serious. She participated in an extensive conspiracy to distribute approximately
                                               -3-
Case: 6:12-cr-00068-DCR-HAI Doc #: 106 Filed: 03/23/21 Page: 4 of 5 - Page ID#: 530




 10,000 oxycodone 30 mg pills. She made numerous trips to Michigan to obtain pills, which

 she brought back for distribution in Bell County, Kentucky. When Walker was stopped by

 DEA agents in June 2012, she not only possessed 1000 oxycodone pills, but also a loaded

 pistol. After being indicted in this matter, she filed a motion for re-arraignment but failed to

 appear for the hearing and a warrant was issued for her arrest.          Walker was arrested

 approximately a year later at which time her bond was revoked and she subsequently pleaded

 guilty.

           The Court recognized during the sentencing hearing that the defendant has many

 positive attributes, including her lack of criminal history, education, and strong work history.

 However, the fact remains that the offenses at issue are very severe. The advisory sentencing

 guidelines range for count 1 was 121 to 151 months’ imprisonment; the defendant was subject

 to a mandatory minimum consecutive term of 60 months’ imprisonment for count 3.

 Acknowledging the defendant’s positive characteristics, the Court varied below guidelines

 range on count 1 and imposed a sentence of 100 months’ imprisonment. Combined with the

 mandatory consecutive 60-month term for count 3, this produced a total term of 160 months.

           The Court remains convinced that a 160-month term of imprisonment remains the

 appropriate sentence to adequately serve the purposes of § 3553(a) including providing a just

 punishment, promoting specific and general deterrence, and avoiding unwarranted sentencing

 disparities. Accordingly, it is hereby

           ORDERED that the defendant’s motion for compassionate release [Record No. 105]

 is DENIED.




                                              -4-
Case: 6:12-cr-00068-DCR-HAI Doc #: 106 Filed: 03/23/21 Page: 5 of 5 - Page ID#: 531




       Dated: March 23, 2021.




                                       -5-
